Case 1:18-cr-20682-CMA Document 103 Entered on FLSD Docket 03/17/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO: 18-CR-20682-ALTONAGA

  UNITED STATES OF AMERICA,

  v.

  MATTHIAS KRULL,

                          Defendant.
  ___________________________________________ /

                         NOTICE OF SUBSTITUTION OF COUNSEL

         COMES NOW, the United States of America, by and through the undersigned attorney,

  hereby provides notice pursuant to Local Rule 11.1(d) that Assistant U.S. Attorney Kurt K.

  Lunkenheimer be substituted as counsel for former Assistant United States Attorney Michael B.

  Nadler, who no longer works for the United States.

                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY

                                              By:      /s/ Kurt K. Lunkenheimer_____
                                                       KURT K. LUNKENHEIMER
                                                       Assistant United States Attorney
                                                       Court ID No. A5501535
                                                       JLK Federal Justice Building
                                                       99 Northeast 4th Street
                                                       Miami, Florida 33132-2111
                                                       Telephone: 305-961-9008
                                                       Facsimile: 305-536-7213
                                                       Email: Kurt.Lunkenheimer@usdoj.gov
